Citation Nr: 1108260	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-15 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an effective date prior to September 21, 2007 for the award of service connection for cervical myelopathy of the bilateral upper and lower extremities.   



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1994.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted service connection for cervical myelopathy of the bilateral upper and lower extremities.  An effective date of September 21, 2007 was assigned.  In February 2008, the Veteran filed a notice of disagreement, in which he only appealed the assigned effective date.

Pursuant to the Veteran's request, a Board hearing at the RO was scheduled for July 14, 2010.   However, in July 12, 2010 written correspondence, the Veteran's representative indicated that the Veteran wished to cancel the hearing and have the case brought forward for a decision.    


FINDINGS OF FACT

1. In unappealed September 2004 and June 2005 rating decisions, the RO, denied service connection for chronic back strain and weakness of the legs.  He was notified of those decisions and did not timely disagree with them.

2. The next written communication seeking service connection for these disabilities was received on September 21, 2007.  This communication, from the Veteran's representative, requested service connection for back pain, cervical myelopathy and upper and lower extremity weakness.  

3.  A January 2008 rating decision awarded service connection for cervical myelopathy of the bilateral upper and lower extremities (previously claimed as back strain and weakness of the legs) and assigned an effective date of September 21, 2007.  The award was based on new and material evidence that was submitted.  Specifically, a VA opinion submitted in September 2007 with the reopened claim and a January 2008, VA examination report.

4.  There is no indication of an attempt to reopen the claim between June 2005 and September 2007.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to September 21, 2007, for the award of service connection for cervical myelopathy of the bilateral upper and lower extremities are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 and Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Board notes that in the instant case, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  Thus, because service connection has already been granted in the instant case, further notice pertaining to the Veteran's claim for earlier effective date is not required.

Despite VCAA notice not being required, a February 2008, letter provided notice regarding criteria for determining effective dates of awards and the April 2008, statement of the case provided the Veteran with notice of regulatory provisions applicable to the assignment of effective dates.  The RO has also obtained all available pertinent evidence and the Veteran has not identified any additional pertinent evidence. Thus, the Veteran is not prejudiced by the Board proceeding with appellate review.

II.  Factual Background

In November 2003, the Veteran filed claims for service connection for chronic back strain and weakness of the legs, along with a claim for compensation under 38 U.S.C.A. § 1151 for bilateral decreased function of the hands secondary to surgery.  

In a September 2004, rating decision, the RO, in pertinent part, denied service connection for chronic back strain and weakness of the legs.

In June 2005, the Veteran's representative requested that the Veteran's previous claim for service connection for chronic back strain and weakness of the legs be reopened based on the submission of new and material evidence.  Along with the claim, the representative submitted a June 2005, VA neurology consultation note. The note indicates that the Veteran had a long history of neck and back pain and was being followed for VA pain management for this.  The Veteran had been followed in the Augusta spinal cord injury program for his multiple problems and had a known C6 myelopathy with neurogenic bladder problems.  

The consulting neurologist noted that the Veteran had brought with him a photocopy of a service treatment record entitled "Physical Profile Board Proceedings", which indicated that the Veteran had "resolved Scheuermann's disease."  The neurologist indicated that this disease is an idiopathic orthopedic condition of the spine involving epiphyseal ischemic necrosis of generally thoracic vertebrae with backache and spinal curvature.  The Veteran asked the neurologist whether his current spinal problems could have been caused by this condition.

The neurologist commented that it seemed highly probable that as result of the Schueuermann disease, the Veteran had the diathesis to develop cervical spine disease, including disk prolapse.  The neurologist noted that the instrumentation used in him for cervical kyphosis was similar to what was often used to reduce and fixate thoracic kyphosis in Scheuermann disease. 

In a June 2005, rating decision, the RO confirmed and continued the previous denial of service connection for chronic back strain and weakness of the legs on the merits.  The decision found that the medical evidence submitted, including the June 2005, VA neurologist's note, did not show that these conditions were incurred in, or caused by military service.  

In September 2006, the Veteran requested that the RO send him a copy of his service treatment records.  

In a communication received on September 21, 2007, the Veteran's representative requested that service connection for back disability be granted, along with service connection for upper and lower extremity weakness.  The representative submitted an August 31, 2007, letter from a VA physician, indicating that the Veteran's current cervical myelopathy and back pain did appear to be the result of his military service, with symptomatology noted as early as 1976.  

In the January 2008 rating decision, the RO granted service connection for cervical myelopathy of the bilateral upper and lower extremities, effective September 21, 2007.  The decision was based on the August 2007 record and a subsequent January 2008, opinion from a VA physician indicating a relationship between the current myelopathy and the cervical osteoarthritis the Veteran experienced in service.  

In a February 2008, notice of disagreement, the Veteran's representative noted that the Veteran was requesting an effective date of November 2003, for service connection for cervical myelopathy of the bilateral upper and lower extremities.  The representative indicated that the Veteran's original claim was filed at that time and that the August 2007 record should establish the earlier effective date.  

III.  Law and Regulations

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151(a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require that VA look to all communications from the appellant, which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. 
§§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Rating decisions are final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.

IV.  Analysis

As mentioned above, the September 2004 and June 2005 rating decisions denied service connection for chronic back strain and weakness of the legs.  The Veteran was notified of these actions, did not appeal these decisions, and they became final.  See 38 U.S.C.A. § 7105. Further, the Veteran has not sought revision of either decision based on a motion of clear and unmistakable error.  Accordingly, the latter June 2005 decision is a bar to an effective date for the award of service connection for chronic back strain and weakness of the legs (i.e. the claimed disabilities that were later service connected as cervical myelopathy of the bilateral upper and lower extremities) prior to the date of the decision.  38 C.F.R. § 3.400.

It is not in dispute that the next written communication from the Veteran seeking service connection for these disabilities, the correspondence from the Veteran's representative requesting service connection for cervical myelopathy and back pain, along with service connection for upper and lower extremity weakness, was received by the RO on September 21, 2007.  Under the controlling law and regulations (outlined above), the award of compensation based on the reopened claim may be no earlier than that date.  Id. Thus, as a matter of law, the appeal seeking an effective date prior to September 21, 2007 for the grant of service connection for cervical myeoplathy of the bilateral upper and lower extremities must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges the Veteran's essential assertions that the cervical myelopathy was present well before September 21, 2007 and that he had filed claims for these disabilities well before September 21, 2007.  It was held, however, by unappealed RO decision, that the evidence did not establish service connection.  That factual basis was changed by the August 2007 and January 2008 VA records subsequently received.  The Board is bound by applicable regulations.   Once again, in the absence of an allegation of CUE in one of the earlier rating decisions, the only pertinent question under the regulations is whether subsequent to the June 2005 decision and prior to September 21, 2007, there was a communication from the Veteran to VA seeking service connection for cervical myelopathy.  There is no communication in the claims file received between the June 2005 rating decision and the September 21, 2007 communication, which may be construed as a formal or informal claim seeking service connection for cervical myelopathy.  Consequently, there is no basis under law for granting an earlier effective date.


ORDER

Entitlement to an effective date earlier than September 21, 2007, for the grant of service connection for cervical myelopathy of the bilateral upper and lower extremities is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


